Citation Nr: 0116359	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  99-16 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to an effective date prior to March 17, 1998 
for the grant of service connection for chronic synovitis of 
the left elbow.

3.  Entitlement to an effective date prior to March 17, 1998 
for the grant of service connection for myofascial pain 
syndrome of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from September 1989 to 
March 1992.  

These matters came to the Board of Veterans' Appeals (Board) 
from an August 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

In December 2000, the appellant raised the issue of 
entitlement to an increased evaluation for a major depressive 
disorder.  This issue, however, is not certified or developed 
for appellate review.  Accordingly, it is referred to the RO 
for appropriate action.


FINDING OF FACT

VA did not receive any claim of entitlement to service 
connection for chronic synovitis of the left elbow and 
myofascial pain syndrome of the lumbosacral spine prior to 
March 17, 1998. 


CONCLUSION OF LAW

The requirements for an effective date prior to March 17, 
1998 for awards of service connection for chronic synovitis 
of the left elbow, and myofascial pain syndrome of the 
lumbosacral spine have not been met.  38 U.S.C.A. §§ 5101(a), 
5110 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.1(p), 3.155(a), 3.400 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Earlier Effective Date

Factual Background

The service medical records document complaints of left elbow 
and back pain in 1991.  A September 1991 medical board report 
reflects the determination that multiple idiopathic 
musculoskeletal complaints began approximately in July 1991.  

The veteran separated from service on March 20, 1992.  In 
December 1991, however, prior to separation from service, VA 
issued a vocational rehabilitation decision in light of the 
veteran's right eye disability.  A claim of entitlement to 
service connection for a right eye disability was received in 
March 1992.  A claim of entitlement to service connection for 
left elbow and low back disorders was not made at that time, 
and the post-service medical records associated with the file 
at that time did not include references or documentation of 
postservice treatment for the left elbow and low back.  

On March 17, 1998, VA received the veteran's claim of 
entitlement to service connection for left elbow and low back 
disorders along with VA records which reflect treatment for 
low back pain in 1996.  By rating action of August 1998, 
service connection was established for chronic synovitis of 
the left elbow and myofascial pain syndrome of the low back.  
The ratings for both disabilities were assigned an effective 
date of March 17, 1998.

At his personal hearing in January 2001, the veteran 
contended that the day of his separation from service in 1992 
should be the effective date for the grant of service 
connection for the left elbow and low back disability.  The 
veteran testified that he was not aware at the time that 
service connection could be granted for the disabilities 
listed on the medical board report.  In 1998, he learned that 
he could file a claim for the left elbow and low back, and he 
proceeded to file a claim.  It was noted that the main reason 
for the veteran's separation from service was his right eye 
disability.  The representative argued that VA had 
constructive knowledge of these disabilities, and that these 
disorders should have been considered back in 1992.  He 
referred to provisions in VA's Adjudication Procedure Manual, 
M21-1, Part VI.  

Legal Analysis

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the November 1998 statement of the case 
issued during the pendency of the appeal, the appellant and 
his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  When the appellant testified before the Board in 
January 2001, the appellant and his representative were given 
notice of the evidence necessary to substantiate the claim.  
The duty to suggest evidence was met at the time of the 
hearing pursuant to 38 C.F.R. § 3.103 (2000).  The appellant 
was afforded an additional period of 30-days to submit 
evidence.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant, in fact, it 
appears that all evidence identified by the appellant 
relative to these claims has been obtained and associated 
with the claims folder.  Service medical records were 
obtained and associated with the claims folder.  VA 
examinations were conducted and copies of the reports are 
associated with the file.  The transcript of the January 2001 
hearing has been associated with the claims folder.

A claim of entitlement may be either formal or informal 
written communication "requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (emphasis added).  The benefit 
sought must be identified.  38 C.F.R. § 3.155(a).  
Furthermore, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  38 
U.S.C.A. § 5101(a). 

The effective date for an award of disability compensation 
based on an original claim for direct service connection is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 
C.F.R. § 3.400(b)(2)(i).

In this case, it has been argued that the effective date for 
the low back and left elbow disabilities should be the day 
following separation in light of the provisions of VA's 
Adjudication Procedure Manual, M21-1, Part VI.  The version 
of M21-1, Part VI, paragraph 3.07(a) in effect as of March 
17, 1992, provides for consideration of all claimed 
disabilities and additional disabilities noted.  Exceptions 
include: acute and transitory conditions that leave no 
residuals; noncompensable residuals of venereal disease; 
disabilities noted only on the induction examination, or 
conditions recorded by history only; and disabilities found 
by authorization to have not been incurred "in line of 
duty". 

In this case, when the veteran filed his initial claim of 
entitlement to service connection for a right eye disability, 
which VA received in March 1992, he did not include a claim 
requesting a determination or evidencing a belief in 
entitlement to benefits for either a left elbow or a 
lumbosacral disorder.  Indeed, he contends that he was not 
aware that he could file a claim for service connection for 
his musculoskeletal problems until 1998 when he initiated the 
action on that matter.  Accordingly, while VA may consider 
entitlement to other benefits when it reviews a set of 
service records under the provision of M21-1 cited by the 
veteran's representative during the January 2001 hearing, 
under 38 U.S.C.A. § 5101 VA may not pay benefits absent the 
submission of a claim of entitlement.  Since the veteran did 
not believe that he was entitled to service connection for 
musculoskeletal disabilities, his initial claim must be found 
as limited to the eye disorder.  

Here, there is no evidence that the veteran submitted a claim 
for a low back and left elbow disability prior to the March 
17, 1998 date VA received the claim.  Therefore, as VA 
received the claim more than one year after his separation 
from active service, the proper effective date for the grant 
of service connection for the disability at issue may not be 
the day following separation from service.  

Treatment and complaints related to the low back and left 
elbow appear in post-service records dated prior to 1998, 
therefore these records do offer some insight as to the 
chronic nature of the disability.  However, those treatment 
dates are not the later date with regard to an original claim 
of service connection for low back and left elbow 
disabilities.  That date is March 17, 1998, the date VA 
received the claim.  Thus, this is the proper effective date. 

The preponderance of the evidence is against the claim for 
earlier effective date and, thus, the benefit of the doubt 
doctrine is not for application.  The appeal is denied.


ORDER

Entitlement to an effective date prior to March 17, 1998 for 
the grant of service connection for chronic synovitis of the 
left elbow and myofascial pain syndrome of the lumbosacral 
spine is denied.  


REMAND

Service Connection for a Left Shoulder Disability

In November 2000, the President of the United States signed 
into law, the Veterans Claims Assistance Act of 2000.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This act introduces 
several fundamental changes into VA's adjudication process, 
including the elimination of any requirement that a claimant 
submit a well-grounded claim.  As these procedures could not 
have been followed by the RO at the time of the above 
referenced rating decision, and as these procedures are more 
favorable to the appellant than those previously in effect, 
further development is in order.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991). 

In August 1998, the RO denied this claim as not well 
grounded.  As noted, the statutory requirement that a veteran 
submit a well-grounded claim was repealed by the Veterans 
Claims Assistance Act of 2000.  Hence, due process requires 
that this claim be developed and readjudicated under the 
Veterans Claims Assistance Act of 2000 on the merits.  
Bernard, 4 Vet. App. at 392-94.  

Here, the service medical records reflect complaints in 1991 
related to the left shoulder and a finding of idiopathic 
musculoskeletal complaints, and a VA examination report of 
April 1998 reflects a diagnosis of chronic bursitis of the 
left shoulder.  Under the new law, a veteran is entitled to a 
complete VA medical examination which includes an opinion 
whether there is a nexus between the claimed disorder and 
service based on all possible evidence.  Although bursitis 
was diagnosed in 1998, a nexus opinion was not provided.  As 
the Board cannot exercise its own independent judgment on 
medical matters, further examination is required, to include 
an opinion based on review of the entire record.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Therefore, additional 
development is in order in order in light of the new law.

Under Section 3 of the Veterans Claims Assistance Act of 
2000, (to be codified at 38 U.S.C. § 5103A(b)), VA must make 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Therefore, the RO should contact the veteran, and 
request that he identify any health care provider that 
treated him for his left shoulder condition since his 
separation from service.   Regarding any records from a 
Federal department or agency need to be obtained, it is noted 
that the new law requires that "efforts to obtain those 
records shall continue until they are obtained unless it is 
reasonably certain that the records do not exist or that 
further efforts to obtain them would be futile."  
Documentary evidence that further efforts would be "futile" 
is not currently included in the claims folder.  With regard 
to efforts to obtain any VA or other government agency 
records, if such records ultimately are not available, the RO 
must secure written evidence to that effect, and provide 
appropriate notice in accordance with the new law to be 
codified at 38 U.S.C. § 5103A(b)(2). 

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran, 
and request that he identify any health 
care provider who has treated him for a 
left shoulder condition since his 
separation from service.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any left shoulder disorder.  
It is imperative that the examiners 
review the evidence in his claims folder, 
including a complete copy of this REMAND.  
All necessary tests and clinical studies 
must be accomplished, and all clinical 
findings must be reported in detail.  A 
complete written rationale for all 
opinions, including a nexus opinion, must 
be provided.  If any requested opinion 
cannot be provided that fact should be 
noted and a detailed explanation provided 
explaining why securing the opinion is 
not possible.  The examination reports 
should be typed. 

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

5.  Thereafter, the RO should review the 
veteran's claim of entitlement to service 
connection for a left shoulder disability 
on the merits, and with consideration of 
the Veterans Claims Assistance Act of 
2000.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
they should then be given the opportunity 
to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



